Citation Nr: 1613758	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  13-10 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of larynx cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was certified by the RO in Phoenix, Arizona.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's physical and electronic (Virtual VA and Veterans Benefit Management System (VBMS)) claims files. 

The Veteran testified at a February 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  


FINDINGS OF FACT

1.  There is equivocal evidence that the Veteran set foot in Vietnam while his ship was docked at Da Nang for repairs.

2.  Residuals of larynx cancer are etiologically related to active duty service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for residuals of larynx cancer have been met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1117, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

Service connection will be granted if the Veteran has a disability resulting from personal injury or disease incurred in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection, the Veteran must show (1) a present disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The law establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include larynx cancer if manifested to a compensable degree at any time after active service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii).

Whenever there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran seeks entitlement to service connection for residuals of larynx cancer based on exposure to Agent Orange.  He underwent surgery in May 1995, and had a postoperative diagnosis of larynx cancer.  See May 1995 Private Medical Records.

The Veteran alleges he was in the Republic of Vietnam during the relevant time period to receive the presumption of exposure to herbicide agents.

The Veteran's last duty assignment, ending in November 1966, was aboard the USS Brinkley Bass.  See DD-214.  In February 1966, after a collision with another ship, the USS Brinkley Bass stopped at Da Nang Port in the Republic of Vietnam for inspection.  See USS Brinkley Bass Operations History, www.military.com; March 1966 Lay Statement.  In February 2016, the Veteran testified that his ship was moored at Da Nang for more than a day, and he spent time on the pier while the ship was being inspected.

The evidence of record reflects that the Veteran was stationed onboard the USS Brinkley Bass, and that the Brinkley Bass stopped at Da Nang Port in February 1966.  The Veteran is competent to report that he left the ship and stepped foot on the pier at Da Nang while his ship was being inspected.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service involved visitation to the Republic of Vietnam in 1966.  He is therefore presumed to have been exposed to Agent Orange, and residuals of larynx cancer are presumed to be incurred in or aggravated by service.  38 C.F.R. §§ 3.307, 3.309.  Service connection is warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for residuals of larynx cancer is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


